Citation Nr: 1803700	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  09-42 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, to include as secondary to the service-connected left and right knee disabilities.

2.  Entitlement to a rating in excess of 40 percent for a right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left knee disability prior to May 8, 2013, and in excess of 30 percent since May 8, 2013.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to December 1986 and from February 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2015, which granted a joint motion for partial remand vacating a September 2014 Board decision as to the cardiomyopathy and knee disabilities and remanding the matters for additional development.  These issues initially arose from a July 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal were remanded for additional development in February 2016.

In June 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The record shows that the issue of entitlement to an initial rating in excess of 50 percent for obstructive sleep apnea has also been perfected for appellate review, but that the matter is pending a Board video hearing.  Therefore, the issue is not addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As to the service connection cardiomyopathy issue, the February 2016 remand directive included a request for a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cardiomyopathy is related to active service.  The examiner was also requested to address whether the bilateral knee condition, including steroid medications administered to treat the knee condition, caused him to be unable to exercise and thus gain weight which led to the development of cardiomyopathy.  Although the Veteran was provided a VA examination as to this matter in January 2017, the examiner merely stated the Veteran's cardiomyopathy was "primarily idiopathic dilated without any obvious cause."  No specific rationale was provided for the opinion.  Such was especially confounding as the examiner indicated that the Veteran's inability to exercise was due to his morbid obesity.  

VA has determined that obesity is not a disability for service connection or secondary service connection compensation purposes.  However, obesity may act as an "intermediate step" between a service-connected disability and a current disability for which secondary service connection may be established.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).  It was noted that, under 38 C.F.R. § 3.310(a), a disability which is proximately due to or the result of a service-connected disease or injury is service connected and that "proximate cause" had been defined by Black's Law Dictionary, 213 (7th ed. 1999), as a "cause that directly produces an event and without which the event would not have occurred."  As such, VA must resolve: (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the claimed disability; and (3) whether the claimed disability would not have occurred but for obesity caused by the service-connected disability.

As for the claims for increased ratings for the knees, the 2017 VA examination once again determined that there was no objective evidence of instability of either knee.  No effort was made to reconcile this finding the Veteran's reported history of "giving away."  Such was in direct contradiction to the request made in in the 2016 Remand, which by direction of the Court, i.e., to address the conflicting evidence between the Veteran's report of his knees "giving away" and the medical findings that the knees were stable.  

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  For the reasons discussed above, additional development as to these matters is required prior to appellate review.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to the issues on appeal not yet associated with the appellate record.

2.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current cardiomyopathy:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected left and/or right knee disabilities, or
d. was aggravated by his left and/or right knee disabilities.  

The examiner must address the question of whether a service-connected disability or disabilities, individually or in concert, caused the Veteran's obesity and was/were a substantial cause of his cardiomyopathy.  And, if so, the examiner should indicate whether the Veteran's cardiomyopathy disability would not have occurred but for the obesity.

The examiner must acknowledge review of the pertinent evidence of record and reconcile any opinion provided to the other evidence of record, including specifically the April 2014 opinion and May 2014 addendum by a VA cardiology specialist.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an examination for an opinion as to the current nature and extent of his service-connected knee disabilities.  The examiner must record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing information to the right and left knees, must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile any opinions provided with the other evidence of record.  All manifest symptoms involving the knees should be identified with an assessment as to the degree of severity.  

The examiner should determine whether there is instability or recurrent subluxation of the right knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.  The examiner must address and reconcile any inconsistencies between the Veteran's assertions throughout the appeal period that he has knee instability and the medical evidence of record that shows the Veteran does not have recurrent subluxation or lateral instability

All examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

